Combating corruption in European Sport - The work of the Committee on Missing Persons in Cyprus (written declarations)
Mr President, over the past three months, my office has sent emails, made phone calls and drafted lists to raise awareness of this declaration on missing persons in Cyprus. The result has been a great success. Today's written declaration 10 has been passed with a strong and positive majority. I wish to thank the co-authors and give special thanks to Charles Tannock, who has spent every Strasbourg session rallying support with me. I would also like to thank the Declaration Office and my staff, whose hard work made our job that much easier.
In the gallery today, we have a group of young people from NEPOMAK, the World Organisation for Young Overseas Cypriots in the UK, who have come to see this declaration announced. They are the youth of today, on whom the future depends. Support for this declaration signals Parliament's support for the future. I thank you for your support.
(Applause)
Mrs Yannakoudakis, we welcome the present delegation and, given the principle of equal access, we shall let Mr Papastamkos have the floor.
(EL) Mr President, apart from Mr Zwiefka, Mr Susta and Mr Bennahmias, I should like to thank my fellow Members who signed declaration no 7. I trust that the resounding message from Parliament will motivate the Commission to exercise its coordinating powers to combat corruption in sport more effectively.